Exhibit FOR IMMEDIATE RELEASE July 15, FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT, AND C.E.O., COMMUNITY TRUST BANCORP, INC. AT (606) 437-3294 Pikeville, Kentucky: COMMUNITY TRUST BANCORP, INC. REPORTS EARNINGS FOR THE SECOND QUARTER 2009. Earnings Summary (in thousands except per share data) 2Q 2009 1Q 2009 2Q 2008 6 Months 2009 6 Months 2008 Net income $ 5,955 $ 7,363 $ 8,620 $ 13,318 $ 17,165 Earnings per share $ 0.39 $ 0.49 $ 0.58 $ 0.88 $ 1.14 Earnings per share (diluted) $ 0.39 $ 0.48 $ 0.57 $ 0.88 $ 1.13 Return on average assets 0.78 % 1.00 % 1.19 % 0.89 % 1.19 % Return on average equity 7.54 % 9.52 % 11.21 % 8.52 % 11.20 % Efficiency ratio 63.01 % 64.06 % 57.25 % 63.53 % 56.82 % Tangible Common Equity 8.40 % 8.34 % 8.52 % 8.40 % 8.52 % Dividends declared per share $ 0.30 $ 0.30 $ 0.29 $ 0.60 $ 0.58 Book value per share $ 20.85 $ 20.74 $ 20.43 $ 20.85 $ 20.43 Weighted average shares 15,127 15,076 14,989 15,101 14,995 Weighted average shares (diluted) 15,219 15,193 15,152 15,194 15,145 Community Trust Bancorp, Inc. (NASDAQ-CTBI) reports earnings for the quarter ended June 30, 2009 of $6.0 million or $0.39 per basic share compared to $7.4 million or $0.49 per basic share earned during the quarter ended March 31, 2009 and $8.6 million or $0.58 per basic share earned during the second quarter of 2008.YTD June 30, 2009 earnings per basic share are $0.88 compared to $1.14 for the same period in 2008. CTBI continues to maintain a significantly higher level of capital than required by regulatory authorities to be designated as well-capitalized.On June 30, 2009, our Tangible Common Equity/Tangible Assets Ratio remained significantly higher than our peer institutions at 8.40%, our Tier 1 Leverage Ratio of 10.25% was 525 basis points higher than the 5.00% required, our Tier 1 Risk-Based Capital Ratio of 12.95% was 695 basis points higher than the required 6.00%, and our Total Risk-Based Capital Ratio of 14.20% was 420 basis points higher than the 10.00% regulatory requirement for this designation. Second Quarter 2009 Highlights v CTBI's basic earnings per share decreased 20.4% from prior quarter and 32.8% from prior year second quarter as the FDIC special assessment and regular FDIC premiums impacted earnings by $1.7 million and allocations to the loan loss reserves increased by $2.5 million.The increase in loan loss reserves supports loan growth of $44.6 million and increased charge offs as problem commercial real estate loans with specific reserves are working through a slow legal process. v Our tangible common equity/tangible assets ratio remains strong at 8.40%. v While the net interest margin increased by 2 basis points during the quarter ended June 30, 2009, pressure continues on our net interest margin due to the current interest rate environment and economic conditions.Our net interest margin for the quarter decreased 25 basis points from the same quarter prior year. v Noninterest income for the second quarter 2009 increased 1.9% over prior quarter and 13.2% over prior year second quarter. v Noninterest expense increased 3.1% from prior quarter and 13.1% from prior year second quarter primarily due to an increase in FDIC Insurance discussed previously. v During the quarter, two of our branches were consolidated for efficiency and accessibility resulting in a $0.2 million charge for additional depreciation. v Expenses associated with group medical and life insurance decreased $0.3 million at June 30, 2009 to $0.5 million, YTD 2009 expense is $1.3 million compared to $2.1 million for the same period in v Nonperforming loans increased $7.4 million at June 30, 2009 to $59.6 million compared to $52.2 million at prior quarter end and $44.2 million for prior year quarter ended June 30, 2008.The increase in nonperforming loans was in the 90 day and accruing classification and is primarily attributed to two loans totaling $6.0 million which have been determined to be well secured and in the process of collection.Nonperforming assets (nonperforming loans plus OREO) increased $12.6 million from prior quarter-end, March 31, 2009, and $26.7 million from prior year quarter-end, June 30, 2008. v Loan loss provision for the quarter ended June 30, 2009 was $4.5 million compared to $2.0 million for the quarter ended March 31, 2009.YTD loan loss provision of $6.5 million is a $1.5 million increase from the $5.0 million for the same period in 2008. v Our loan portfolio grew $44.6 million, an annualized rate of 7.7%, during the quarter with growth in all major categories.Year over year loan growth is $106.6 million or 4.7%. v Our investment portfolio increased $27.1 million for the quarter but declined $17.9 million year over year. Net Interest Income The Company saw modest improvement in its net interest margin of 2 basis points from prior quarter and experienced a decrease of 25 basis points compared to the quarter ended June 30, 2008.Net interest income for the quarter increased 3.8% from prior quarter and decreased 1.1% from prior year second quarter, although average earning assets increased 2.3% and 5.5%, respectively, for the same periods.The Company’s balance sheet is asset sensitive in the short time period but liability sensitive at the one year time period.Deposit repricing is occurring more slowly than loan repricing placing pressure on the margin; however, current margin improvement from repricing is evidenced as the yield on average earnings assets decreased 14 basis points from prior quarter in comparison to the 19 basis point decrease in the cost of interest bearing funds during the same period.Net interest income increased $0.9 million from prior quarter.YTD 2009 net interest income was $49.9 million compared to $52.0 million for the same period in 2008.Average earnings assets for the quarter ending June 30, 2009 increased $63.0 million from prior quarter and 2009 YTD average earning assets increased $127.5 million from the six months ended June 30, Noninterest Income Noninterest income for the second quarter 2009 increased 1.9% over prior quarter and 13.2% over prior year first quarter.The quarter over quarter increase included a $0.6 million increase in deposit service charges and a $0.7 million increase in loan related fees driven primarily by a $0.5 million increase in the fair value of our mortgage servicing rights. The increase from prior year second quarter included a $0.8 million increase in gains on sales of loans and a $0.4 million increase in loan related fees related to the fair value adjustment of mortgage servicing rights. Losses on sales of securities for the 2nd quarter 2009 were $4 thousand compared to a securities gain for the 1st quarter 2009 of $0.5 million. Noninterest Expense Noninterest expense for the quarter increased 3.1% from prior quarter and 13.1% from prior year second quarter primarily due to an increase in FDIC insurance costs of $1.7 million driven by a one time assessment imposed by the Federal Deposit Insurance Corporation of $1.3 million to be paid during September 2009 but assessed as of June 30, 2009.The Company continues to experience higher legal fees, repossession expenses and other real estate owned expenses as it continues to work through problem loans associated with the decline in the real estate market in Central Kentucky.Personnel costs decreased by $0.6 million quarter over quarter as the Company experienced reduced health care costs and increased capitalization of loan related personnel costs. Balance
